Citation Nr: 1511350	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to additional burial benefits based on the cause of death being service-connected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1943 to April 1946.  He died in February 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2004 and January 2005 determinations by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In June 2007, a hearing was held before RO personnel, and in March 2008, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the claims files.  In July 2008, November 2010, and July 2012, the case was remanded by the Board for further development.

When this matter was previously before the Board, the appeal included the issue of entitlement to burial benefits.  During the processing of the most recent Board remand, an October 2014 RO decision awarded to the appellant non-service connected burial benefits.  The unresolved remainder of the burial benefits issue (the question of entitlement to additional burial benefits at the service-connected rate) was addressed in the August 2014 supplemental statement of the case and remains in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran died in February 2004; the immediate cause of his death was cardio-respiratory arrest due to multiple system failure due to infarction of the colon and gallbladder.
2.  The Veteran had not established service connection for any disability during his lifetime.

3.  A disability underlying the Veteran's infarction of the colon and gallbladder, multiple system failure, and cardio-respiratory arrest was not manifested in service or during any presumptive period, and such disability is not shown to have been related to his service, to include as due to exposure to asbestos therein.

4.  A service-connected disability did not cause, or contribute to cause, the Veteran's death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§  1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for establishing entitlement to service-connected burial benefits are not met.  38 U.S.C.A. § 2307 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, an August 2008 letter provided essential notice prior to the readjudication of her claim (in accordance with a directive of the July 2008 Board remand).  Specifically, it provided notice that complied with Hupp, and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  An August 2014 supplemental statement of the case (SSOC) readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) and VA and private treatment records are associated with his claims file.  The RO obtained medical advisory opinions (pursuant to the Board's remand directives) in April 2009, February 2011, and October 2013.  The Board finds the medical evidence now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board's July 2012 remand of this appeal directed an exhaustive search to locate the Veteran's complete STRs, as some portion of the STRs appeared to have been misplaced at that time.  During the processing of the remand, the RO located the misplaced STRs, confirmed that they are associated with the claims-file (as explained in the August 2014 supplemental statement of the case and confirmed by the Board's review at this time), and obtained a new VA medical opinion to ensure that the complete record was considered.  Furthermore, development associated with the claim of entitlement to burial benefits was completed and resulted in the award of non-service connected burial benefits.  The Board finds that there has been substantial compliance with the instructions of the Board's remands.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2008 Board hearing, the undersigned provided a detailed explanation of the issues on appeal and the legal criteria associated with each issue; the testimony elicited and presented focused on matters including identifying what is necessary to establish entitlement to the benefits sought.  The appellant's testimony and the presentation of her representative reflect knowledge of the elements necessary to substantiate the claims.  There is no allegation of a deficiency in the conduct of the hearing.



Legal criteria, factual background, and analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

DIC is payable if a Veteran died while on active duty service or from disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1310(a)(b); 38 C.F.R. § 3.312.

During his lifetime, the Veteran had not established service connection for any disability.  His death certificate lists cardio-respiratory arrest due to multiple system failure due to infarction of the colon and gallbladder as the cause of his death.  The appellant alleges that the Veteran was exposed to asbestos during his active duty military service and that such exposure contributed to cause his death.

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).   A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.   It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

There are no laws or regulations that specifically address the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1MR, and opinions of the Court and VA's General Counsel provide guidance in adjudicating these claims.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VA Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1MR also provides the following non-exclusive list of occupations that have higher incidence of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  M21-1MR also provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1MR, part IV, Subpart ii, Chapter 2, Section C, 9 (e).

The appellant claims that the Veteran was exposed to asbestos during his military service, and this ultimately resulted in his death in February 2004 at the age of 78.  The Veteran's service personnel records show that he served in the Navy onboard various Navy vessels.  The evidence of record shows that following service, the Veteran was exposed to asbestos as a plumber; he was awarded settlements from several asbestos exposure claims.  Postservice medical evidence includes a March 1998 private physician's assessment of asbestosis; VA treatment records dated from 2001 to 2003 which note current findings of chronic obstructive pulmonary disease (COPD) and a history of asbestosis; and numerous treatment records that note the Veteran's significant smoking history.  The Veteran's death certificate shows that the immediate cause of his death was cardio-respiratory arrest due to multiple system failure due to infarction of the colon and gallbladder.

The Veteran's STRs contain no suggestion of any in-service manifestations of cardiac disease, respiratory disease, disease associated with system failure, nor infarction of the colon or of the gallbladder.  There is no testimony, contention, or evidence in this case suggesting that any cause of the Veteran's death had onset or was etiologically linked to his military service in any manner other than through the theory of in-service asbestos exposure causing respiratory disease.  The Board shall focus its discussion of the evidence to the theory of entitlement presented by the appellant.

A letter addressed to the Veteran from a private medical provider in February 1986 states, in pertinent part: "There are findings in your x-rays which requires further medical evaluation.  The x-ray shows definite evidence of asbestos related lung disease."  The letter indicates that the x-ray did not show evidence of lung cancer, and that the Veteran was requested to make arrangements for "extensive lung function testing."

A January 1987 report from a private medical provider indicates that diagnostic imaging of the Veteran's chest revealed "interstitial lung disease present in this patient profusing in the mid and lower zones.  The degree of profusion would be rated of the order of 1/1."  Furthermore, "[n]o pleural abnormalities are detected.  There are background changes of chronic obstructive pulmonary disease seen."

A February 1987 pulmonary function testing (PFT) summary includes a handwritten note with the words: "mild asbestos."

A private medical report from April 1996 shows that the Veteran was treated for symptom complaints assessed as associated with "hypertension and asbestosis."  This assessment was not accompanied by clinical findings pertaining to demonstration of asbestosis.  An April 1996 chest x-ray report shows "COPD.  No active pulmonary infiltrates or effusion."  The following month, in May 1996, the Veteran was assessed by the same provider to have "COPD" without mention of asbestosis.

Private medical reports from March 1998 show that the Veteran was treated for COPD and one such report included an assessment of "COPD and asbestosis" without clinical findings pertaining to demonstration of asbestosis.  A March 1998 chest x-ray report shows "increasing COPD changes with mild worsening.  No cardiomegaly or active pulmonary infiltrates."  A March 1998 PFT report was interpreted as showing "[s]evere obstructive ventilator defect" with no lay-apparent reference to asbestos or asbestosis.

Private medical reports from April 1998 show that the Veteran was repeatedly evaluated and treated for COPD with occasional reference to "asbestos" without clinical findings pertaining to demonstration of an asbestos-related diagnosis.  The Veteran was assessed with "COPD" and "allergies."

A July 2001 VA medical report describes the Veteran's past medical history as involving COPD and asbestosis; this report of history is not accompanied by any clinical findings concerning the reference to asbestosis.  An October 2001 VA medical report shows an assessment list that includes "Chronic obstructive pulmonary disease with asbestosis which he has had for past 14 years," and notes that this would be investigated with a chest x-ray on a subsequent visit.  A November 2001 VA medical report includes the same assessment, and notes that a chest x-ray was performed with results not yet available.

A private chest x-ray report from November 2001 shows, in pertinent part, "chronic obstructive pulmonary disease" with no suggestion of asbestos-related disease.

Significantly, subsequent VA medical reports, including in October 2002, show that diagnostic imaging led to a revised medical assessment of COPD "with history of asbestosis in the past."  The October 2002 VA medical report explains that the Veteran's "chest x-ray in April showed chronic obstructive pulmonary disease.  No active lung infiltrate."  Subsequent VA medical records repeat this finding.

An April 2002 VA chest x-ray report shows a medical impression, in pertinent part, of "COPD.  No active lung infiltrates."  The report noted "hyperinflation of both lungs, consistent with pulmonary emphysema with mild fibrotic changes accentuating basal lung markings bilaterally.  Otherwise, lungs are clear without pleural effusion, pulmonary vascular congestion, or mass."

A February 2003 private chest x-ray report showed, in pertinent part, "findings compatible with COPD."

An October 2003 VA medical report shows that the Veteran was assessed with, in pertinent part, "Chronic obstructive pulmonary disease with history of asbestosis in the past."  The report makes reference to the prior x-ray study and further presents PFT results with an impression of "[s]evere obstructive disease with poor response to bronchodilators."

A November 2003 VA chest x-ray report shows a medical impression, in pertinent part, of "COPD with changes of pulmonary fibrosis and mild pulmonary emphysema."

A December 2003 private chest x-ray report shows left basilar atelectasis, with the remaining lung parenchyma "unremarkable, without mass or infiltrate.  There is no pleural effusion or pneumothorax."  Another shows findings consistent with emphysema.  Another December 2003 private x-ray report revealed findings that "suggest underlying obstructive pulmonary disease.  A separate December 2003 report refers to the Veteran having "COPD (FEV1 43%)."  Further records from this hospitalization show that, following surgical repair of an aortic aneurysm, the Veteran suffered acute renal failure and respiratory failure requiring tracheostomy; the reports also document the development of pleural effusions and pulmonary edema.  A January 2004 private chest x-ray report shows findings "suggesting underlying emphysema," consistent with other x-ray reports from the period.  Among the reports, a January 2004 entry describes "a long smoking history."  Other reports from this period show perihilar and lower lung interstitial infiltrate, explained to be "characteristic of mild pulmonary edema and atelectasis."  February 2004 private reports of diagnostic imaging of the chest presented substantially consistent findings.  The reports of diagnostic imaging of the chest from the hospitalization of this period from December 2003 to February 2004 were otherwise focused upon details pertinent to the Veteran's hospital treatment at that time (rather than a general evaluation of respiratory health).  These reports present no suggestion that the Veteran had lung disease etiologically related to military service, nor does it provide any indication that exposure to asbestos in service played a causal role in the Veteran's death.

The February 2004 private "Expiration Summary" associated with the Veteran's death identifies the cause of death as "cardiac arrest" attributed to a chain of events involving the initial December 2003 hospital admission to undergo aorta-bifemoral graft "which was complicated by respiratory failure, perioperative myocardial infarction and acute renal failure."  The report explains that the Veteran later underwent a coronary artery bypass graft for coronary artery disease, and directly postoperatively he "went into respiratory failure."  The report further describes that the Veteran was found to have an extensive amount of necrotic bowel and his gallbladder was necrotic.  Subsequently "[t]he patient continued to do poorly" and he "was not going to be resuscitated even with heroic measures that were being taken to prolong his life."  Resuscitation efforts were discontinued and "the patient succumbed to death."

The RO secured an April 2009 VA medical advisory opinion addressing the medical questions presented in this matter.  The provider explained that the Veteran was admitted to the hospital in December 2003 for an aorto-femoral bypass and he "had an extremely difficult hospital course, complicated by respiratory failure, post-operative MI [myocardial infarction], CHF [congestive heart failure], acute renal failure, pseudomonas pneumonia and ischemic gall bladder and bowel, peritonitis, and sepsis."  It was noted that the Veteran "had a total of 4 surgeries to include aortic femoral bypass, coronary artery bypass, laparoscopy, and cholycystec[t]omy, and colectomy" and "he also had a tracheostomy, and chest tubes."  It was also noted that the Veteran "was on a ventilator shortly after his first surgery, and remained on the vent through the rest of his hospital stay."  The opinion provider discussed the Veteran's alleged asbestosis, noting that "[t]here was interstitial fibrosis as well as pulmonary emphysema on his last chest x-ray report at this facility on November 13, 2003.  There is no [indication] of honeycombing or upper lobe involvement.  There has been no mention of pleural plaques associated with asbestosis on any of his chest x-rays."  The provider explained that the Veteran "did carry a diagnosis of COPD, and smoked for 40-50 years according to his medical records.  He had stopped smoking around 1996."  The provider further explained that "[p]ulmonary function tests show severe obstructive disease, which is in keeping with his COPD related to smoking."  The opinion includes recitation of October 2003 PFT results, with a medical impression of "Severe obstructive disease with poor response to bronchodilators."

The April 2009 VA medical opinion provider's  conclusion involves the mistaken assumption that the Veteran had established service-connection for asbestosis.  The assumption that the Veteran suffered from asbestos-related lung disease related to service does not appear to present any prejudice to the appellant's claim (as she is herself seeking to establish that the Veteran had disability due to exposure to asbestos in service).  Nevertheless, the April 2009 VA medical opinion provider's mistaken understanding of the facts raises some question regarding that provider's familiarity with accurate  pertinent facts (and the opinion was eventually replaced by a more adequate opinion in the matter, discussed below).  With this in mind, the Board notes that the April 2009 VA opinion does not support the appellant's claim.  Even operating under the mistaken assumption that the Veteran had established service connection for asbestosis, the April 2009 VA opinion concludes:
The service connected asbestosis was less likely to have had played a material role in his death.  It is the opinion that the asbestosis contributed to his pulmonary illness, but the major cause of his COPD was caused by his 45-50 years of tobacco use.  His death was unfortunately caused by several factors, including pseudomonas pneumonia, acute MI [myocardial infarction], and sepsis related to a gangrenous gallbladder and ischemic bowel.

The VA opinion provider explains: "The initial respiratory failure did not cause these problems."

In February 2011, in accordance with the directives of the Board's November 2010 remand, VA secured a new medical opinion by a different VA medical provider (a physician).  The February 2011 VA medical opinion notes clearly: "the Veteran was not SC [service connected] for asbestosis."  Following review of the claims-file, that physician notes: "The Veteran served in the Navy as a plumber on various ships and has a history of exposure to asbestos which will be stipulated."  The February 2011 opinion provider discusses the evidence of record including the February 1986 letter from a Dr. Lipman indicating the Veteran's "X-ray shows definite evidence of asbestos related lung disease", and observes that this evidence "gives no specifics."  The opinion provider notes a January 1987 radiology report documents a finding of "interstitial lung disease present in this patient profusing in the mid and lower zones," with "profusion ... rated of the order of 1/1", and remarks that this includes "no mention of evidence of asbestosis per se."  The provider notes a February 1987 PFT report with an unsigned comment of "mild asbestos."  The VA opinion provider notes that this was followed by "several more cxr[s] [chest x-rays]" including from April 2002 and November 2003 "with impressions of COPD but no mention of asbestosis specifically."  The VA opinion provider notes PFT reports from October 2003 and March 1998 are "consistent with COPD and no mention of asbestosis."

The February 2011 VA opinion provider further discusses that when the Veteran was followed at the Marion VA outpatient facility beginning in July 2001, his clinical notes "indicate history of asbestos exposure and history of asbestosis," but that "no specific findings were noted clarifying the hx of asbestosis and asbestosis did not figure at all in subsequent follow up or investigations or treatment."  The VA opinion provider observed that in the VA treatment records: "It was noted that the veteran was a heavy chronic smoker with history of 50 pack-years and was proven to have severe COPD by PFT's and CXR and was on regular treatment for the same."  The provider goes on to discuss that the Veteran's aortic aneurysm was found to be growing, leading to December 2003 surgical treatment with post-operative course marked by "multiple serious complications including multiple organ systems ... shock, sepsis, respiratory failure, renal failure, pneumonia, non Q MI, GI bleed, ischemic necrosis of the colon, gangrene of the gall bladder, bilateral tension pneumothoraces, peritonitis, sepsis and more."  The VA opinion provider notes that these complications led to the Veteran remaining in critical care (put on vent support, having a tracheostomy, bilateral chest tube placements, coronary artery bypass graft, and surgery for left hemicolectomy and cholecystectomy) until the time of his death in February 2004.

The February 2011 VA opinion provider noted that "[t]he cause of death was signed out as cardiorespiratory arrest, due to multiple system failure and infarction of the colon and gall bladder."  The February 2011 VA opinion summarized: "I have carefully reviewed the clinical notes and CXR [chest X-ray] reports, describing the post-op course and follow up and did not come across any mention of asbestosis."  The VA opinion provider concludes: "It is less likely than not that the Veteran's exposure to asbestos during service played a material causal role in his death, or caused or chronically worsen[e]d one or more of his certified causes of death."  The presented rationale for this conclusion explains that there is "a clear distinction between 'exposure to asbestos' and 'asbestosis.'"  The VA opinion provider comments that "[i]t is unfortunate that the two terms are used synonymously, sometimes even by medical personnel."  The presented rationale emphasizes that people exposed to asbestos do "not necessarily develop asbestosis."  Furthermore, "diagnosis of 'asbestosis' requires at least some of the following signs: diffuse interstitial fibrosis as evidenced by CXR, and PFT's consistent with volume loss and a restrictive ventilatory defect, a reduction on DLCO, hypoxemia, O2 desaturation, pleural plaques with or without calcifications, pleural effusion, diaphragmatic pleural calcifications, a malignancy (CA lung or mesothelioma) etc."  Significantly, the presented rationale explains: "after review of several CXR's and PFT's I did not come across any convincing evidence suggesting the diag[nosis] of asbestosis, except for history of probable asbestos exposure."  The VA opinion provider found that "[t]he clinical course throughout indicates significant COPD and is quite consistent with the history of chronic heavy smoking."  The VA opinion provider concluded that "[t]here is no evidence that asbestosis, if present at all, contributed, caused, or worsened the COPD or any other clinical conditions that the Veteran had, including those that were described in his certified causes of death."

In October 2013, following recovery of STRs that were apparently missing for a period of time, the RO obtained another VA medical opinion.  The October 2013 VA medical opinion provider (a VA physician other than the author of the February 2011 VA medical opinion) reviewed the complete record (including the re-located service records) and concluded: "There is no evidence that asbestos exposure played any role or contributed in any way to the causes leading to his death."  It was noted that service records document "normal respi[ra]tory exam and negative chest x-rays," and that the separation examination documents "that history of illness or injury [w]as not remarkable."  The opinion provider further discussed the Veteran's postservice medical history with focus on his final hospitalization and the causes of his death, noting essentially the same details as discussed in the prior VA medical opinion.  The VA opinion provider explained that the Veteran's "[c]igarrette smoking serves a major risk factor for" the medical problems associated with the Veteran's terminal decline in health, noting that "[e]ven though he quit smoking four-five years prior to his demise ... he had [a] 40-50 pack year history of cigarette exposure."  The opinion provider explained that "COPD and pneumonia led to acute Respiratory failure requiring mechanical ventilation" and that the critical care course "was complicated by multiple organ failure, sepsis, GI bleed, bowel necrosis, and shock which all carries a very high morbidity and mortality."  The VA opinion provider makes clear his determination: "Asbestosis / asbestos exposure did not affect his lungs adversely.  Neither chest x-rays nor pulmonary function tests support the diagnosis of asbestosis.  There is no evidence that asbestos exposure played any role or contributed in any way to the causes leading to his death."

This case presents no essential controversy of fact with regard to the pertinent events of the Veteran's service or the Veteran's medical treatment and death.  The appellant contends that the Veteran was exposed to asbestos during his military service; for the purpose of this analysis, the Board accepts that the alleged asbestos exposure occurred and the medical opinions addressing the issue on appeal are consistent with this factual background.  Additionally, there is no essential controversy of fact with regard to the medical evidence of record; the VA medical opinions of record detail the pertinent evidence, including notations in the Veteran's postservice treatment records referring to asbestos-related lung disease.  The appellant directs the Board's attention to the evidence of record documenting that the Veteran was awarded settlements from several asbestos exposure claims; this fact is also well documented in the record.  The appellant does not make any factual assertions that are not accepted by the VA medical opinion providers or the Board in consideration of this case.  Accordingly, there is no need to further discuss the voluminous evidentiary record in these regards.  For the purpose of this analysis, the Board accepts that the Veteran was exposed to asbestos during military service, that he had diagnoses of lung disease (believed by some medical providers to be related to asbestos exposure following service), and that he was awarded settlements from asbestos exposure claims.

The question of controversy in this case is simply whether the Veteran's death was caused by any pathology that was etiologically linked to his military service, and specifically exposure to the asbestos therein.  On this question, the medical opinions of record are essentially unanimous in indicating that the Veteran's death was not etiologically linked to his past asbestos exposure; however, the Board has carefully scrutinized the analysis and rationale presented in each opinion.

The April 2009 VA medical opinion actually assumes that the Veteran had service-connected asbestosis, but finds that the Veteran's death was unlikely to be related to such a pathology because his pulmonary illness did not cause the pathologies that caused his death.  Notably, the April 2009 VA medical opinion indicates that the assumed asbestosis "contributed to his pulmonary illness," and other evidence of record at least suggests that the Veteran's pulmonary illness may have played some role in contributing to or hastening respiratory failure during the complex terminal decline of the Veteran's health.  Although the April 2009 VA medical opinion states that the Veteran's initial respiratory failure did not cause the Veteran's death, the opinion does not clearly indicate whether respiratory failure contributed to or accelerated the Veteran's death.  The Board finds that the April 2009 VA medical opinion does not adequately address the pertinent medical questions at issue adequately to resolve these matters.  Consequently, the Board turns its attention to the subsequent VA medical opinions (mindful that the April 2009 VA medical opinion suggests that respiratory failure during the Veteran's terminal decline may have been contributed to by asbestos exposure).

The February 2011 medical opinion by a VA medical doctor indicates that review of the pertinent facts and evidence did not find support that the Veteran's pulmonary disease had the clinical features of an asbestos-related disease but, rather, found he had the clinical features of COPD attributable to a significant history of smoking.  The February 2011 VA opinion provider found it unlikely that exposure to asbestos during service played any material causal role in the Veteran's death, and that it is unlikely that the Veteran's exposure to asbestos caused or chronically worsened any of cause of his death.  The February 2011 VA medical opinion clearly and explicitly contemplates the indication that the Veteran appears to have had asbestosis or asbestos-related disease diagnosed in the 1980s, with further references to such a history in subsequent medical treatment records.  The February 2011 VA medical opinion explains that the detailed and voluminous pertinent clinical evidence does not support such a diagnosis, and that the correct diagnosis for the Veteran's pulmonary disability when he died was COPD.  This conclusion and its explanation, citing to the record, is consistent with the Board's findings on review of the Veteran's medical records; references to asbestosis appear to be replaced with assessments of COPD with a past history of asbestosis after diagnostic imaging was performed to evaluate the Veteran's lungs.  The February 2011 VA medical opinion clearly explains that "[t]here is no evidence that asbestosis, if present at all, contributed, caused, or worsened the COPD or any other clinical conditions that the Veteran had, including those that were described in his certified causes of death."  This conclusion counters any suggestion from the April 2009 VA medical opinion that asbestosis (mistakenly assumed to service-connected) may have contributed to the Veteran's COPD active at the time of his death. 

The only significant shortcoming of the February 2011 VA medical opinion is that it is not clear whether the author had the benefit of review of the Veteran's STRs.  The Board observes that no content in the STRs could reasonably affect the February 2011 VA medical opinion's conclusions regarding the well documented post-service medical history of the Veteran pertinent to these matters, especially as the February 2011 VA medical opinion operated from the assumption that the Veteran was exposed to asbestos during service.  The Board finds that the February 2011 VA medical opinion is more probative and persuasive than the April 2009 VA medical opinion with regard to the question of the role of the Veteran's asbestos exposure in his death.  This is because the April 2009 VA medical opinion erroneously assumed that the Veteran had an established service-connected diagnosis of asbestosis and did not explain how the medical evidence of record supported the opinion, whereas the February 2011 VA medical opinion persuasively cited the medical evidence of record to explain that the Veteran had no clinical manifestations of asbestosis, and had no pulmonary diagnosis caused or worsened by asbestos-related pathology, at the time of his death.

The October 2013 medical opinion by another medical professional (another VA medical doctor) agrees that the evidence of record does not support finding that exposure to asbestos in service played any role or contributed in any way to the Veteran's death.  This opinion confirmed that review of the STRs revealed no information that would adversely impact the rationale presented in the February 2011 VA medical opinion.  Moreover, the October 2013 VA medical opinion essentially repeats and confirms the analysis of the February 2011 VA medical opinion, finding that the Veteran's exposure to asbestos in service did not cause any pathology that existed at the time of the Veteran's death, citing clinical findings in the record as demonstrating COPD associated with a history of heavy smoking with no clinical findings indicative of asbestosis or asbestos-related pathology.  The October 2013 VA medical opinion, like the February 2011 VA medical opinion, clearly and persuasively explains that exposure to asbestos in service was not a primary or contributory cause of the Veteran's death because the medical evidence shows that at the time of his terminal decline there was no asbestosis shown by clinical evidence and no disability present in the Veteran that could be linked to exposure to asbestos.

The Board finds that the consistency and agreement between the February 2011 and October 2013 VA medical opinions enhances the probative and persuasive value of their shared conclusion.  The Board once again notes that the only medical opinion on this matter that is not entirely consistent with the February 2011 and October 2013 VA medical opinions is the April 2009 VA medical opinion that was fundamentally flawed by relying upon a factually incorrect assumption that the Veteran had established service connection for asbestosis.  The February 2011 and October 2013 VA medical opinions persuasively explain that the medical evidence of record does not include clinical findings supporting a diagnosis of asbestosis, and that clinical findings in the years approaching the Veteran's death do not show such pathology, but instead show COPD consistent with a history of heavy smoking.

Thus, the Board finds that the most probative evidence of record indicates that the Veteran did not have asbestosis or asbestos-related disability detectable by numerous instances of clinical tests and diagnostic imaging in the years approaching his death.  As the Veteran's death cannot be attributed to exposure to asbestos in-service if at the time of his death the Veteran did not have any disease with an asbestos-related etiology related, the Board finds that the February 2011 and October 2013 VA medical opinions persuasively establish that the Veteran's death is not attributable to exposure to asbestos in service.

The Board finds that the probative medical opinion evidence weighs heavily against the appellant's claim, as it indicates that the Veteran's death was unlikely to be etiologically related to exposure to asbestos in-service.  The pertinent analyses include thorough discussion of the factual data in the record and are accompanied by clear explanation of rationale for the medical conclusions drawn.  They are probative evidence indicating that the Veteran's death was not etiologically linked to his exposure to asbestos in service.  The most probative VA medical opinions are in agreement in weighing against the claim, with the October 2013 VA medical opinion clearly provided with consideration of the complete correct factual record and confirming the conclusion of the February 2011 VA medical opinion.  Aside from the theory alleging exposure to asbestos in service was an etiological factor for the cause of his death, there is no suggestion of any manner of a link between the Veteran's military service and his death more than 57 years thereafter.  The probative medical opinion evidence weighs against finding an etiological link between the Veteran's military service and any disability that caused or contributed to his death.

There is no contrary competent medical evidence to weigh against the conclusions of the probative VA medical opinion evidence discussed above.  There is no medical opinion in the record that concludes that exposure to asbestos in service caused or contributed to cause the Veteran's death.  Because the VA medical opinions are presented by medical providers competent to provide them, as they culminate in the October 2013 VA medical opinion reflecting a familiarity with the entire factual record (confirming the conclusion in the February 2011 opinion), as the VA medical opinion evidence cites to supporting clinical data, and is accompanied by an adequate rationale, the Board the them to be persuasive evidence against the appellant's claim,.  .

The Board noes that some of the Veteran's older medical records refer to asbestos-related lung disease; however, those references are unaccompanied by presentation of confirmatory clinical findings.  Significantly, the clinical findings and diagnostic imaging most proximate to the Veteran's death do not support that asbestosis existed at that time and do not indicate that any asbestos-related pathology played a role in causing or contributing to the Veteran's death.  The probative VA medical opinion evidence of record confirms that the documentation associated with the Veteran's terminal illness reveals no basis for attributing the death to any causation or contribution from asbestos-related pathology.  .

The evidence, discussed above, indicates that clinical testing of the Veteran in the years leading up to his death repeatedly confirmed a diagnosis of COPD.  Unlike past references to 'asbestosis' and 'history of asbestosis,' COPD was medically shown to have been present at the time of the Veteran's death.  The Board has considered whether the evidence indicates that this pulmonary disease may be etiologically linked to asbestos exposure in service (as such a finding would prompt a need to carefully examine whether COPD is shown to have been a contributory cause of the Veteran's death).  Notably, COPD is not a disease that is specifically or primarily associated with exposure to asbestos.  The Veteran's COPD was initially manifested many years following his discharge from service, and the probative February 2011 and October 2013 VA medical opinions found that the evidence indicated that the Veteran's exposure to asbestos did not cause COPD; rather it was likely due to smoking.  The Veteran had acknowledged that he smoked for many years. 

The Board concludes that the most probative evidence of record preponderates against finding that the Veteran's COPD was etiologically linked to exposure to asbestos in-service asbestos; that was the conclusion of the highly probative and persuasive VA medical opinions in February 2011 and October 2013 (which outweigh any suggestion to the contrary by the April 2009 VA medical opinion which was based on an that assumption that the Veteran had established service-connection for asbestosis).  The Board notes that the appellant has testified that she believes that the Veteran's pulmonary disease was linked to the Veteran's service because she relied upon the Veteran's own understanding that his respiratory illness was due to his military service.  The Board notes that there is no testimony or other evidence in this case indicating manifestations of a pertinent chronic respiratory disease during the Veteran's military service, and the appellant is clear in her assertion that the Veteran's pulmonary disability at the end of his life was caused by exposure to asbestos in-service.  She does not otherwise cite to any medical opinion or literature supporting an assertion of a nexus between the Veteran's COPD and his service or alleged exposure to asbestos therein.  Laypersons are competent to provide opinions regarding the etiology of a disability in some instances.  However, the matter of a nexus between an insidious process such as COPD and remote service/exposure to asbestos therein, is a medical question beyond the scope of lay observation and common knowledge; it requires medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

In summary, the most probative evidence of record establishes that (1) the Veteran's death was due to cardio-respiratory arrest due to multiple system failure due to infarction of the colon and gallbladder, and (2) that no principal or contributory cause of his death was etiologically linked to his service/exposure to  asbestos therein.  There is no allegation of another basis for finding that the cause of the Veteran's death was linked to his military service.

The Board finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the benefit of the doubt rule does not apply; the claim for service connection for the cause of the Veteran's death must be denied.

The appellant has expressed a belief, including during the March 2008 hearing before the Board, that she may be entitled to DIC benefits under 38 U.S.C.A. § 1318.  Acknowledging all theories raised by the appellant, the Board shall briefly explain why DIC under 38 U.S.C.A. § 1318 is not warranted under the law in this case.  Under § 1318 DIC may be paid to a deceased Veteran's surviving spouse or children in the same manner as if death was service-connected when the death was not caused by the Veteran's own willful misconduct, and at the time of death the Veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by a schedular or unemployability rating from the date of the Veteran's discharge or release from active duty for a period of not less than 5 years immediately preceding death, or was rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war and died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

 At the time of the Veteran's death, service connection was not in effect for any disabilities and no claims for compensation were pending when he died.  Thus, the legal criteria for DIC under 38 U.S.C.A. § 1318 are not met, and DIC under this theory of entitlement must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

When a veteran dies as the result of a service-connected disability or disabilities, the Secretary, upon request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran in the amount not exceeding the greater of (1) $2,000, or (2) the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  Funeral and burial benefits provided under this section shall be in lieu of any benefits authorized under sections 2302 and 2303(a)(1) and (b) of this title.  38 U.S.C.A. § 2307.

The claim seeking additional VA burial benefits based on the cause of the Veteran's death being service-connected must be denied, as the cause of his death has been determined (as discussed above) to not be service-connected.  


ORDER

Service connection for the cause of the Veteran's death is denied.

The appeal seeking burial benefits at the service-connected rate is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


